Citation Nr: 0213435	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-01 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial disability evaluation higher 
than 30 percent for asthma.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran had a period of active service from September 
1976 to March 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted service connection for 
asthma, assigning a 30 percent initial disability evaluation 
thereto, and which denied a total rating based on individual 
unemployability.  The veteran appealed the assignment of the 
initial disability rating for asthma as well as the denial of 
his application for a total rating. 


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran requires the use of daily inhalation 
bronchodilator therapy.  He has maintained at least 56 
percent of the predicted value of forced expiratory volume in 
one second (FEV-1) on testing as well as at least 56 percent 
of the ratio of FEV-1 to forced vital capacity (FVC).

3.  The veteran has one service-connected disability 
evaluated as 30 percent disabling.  He is not unable to 
obtain and/or sustain gainful employment as a result of his 
service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation higher 
than 30 percent for asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. Part 4, 
including § 4.97, Diagnostic Code 6602 (2001).

2.  The criteria for a total disability evaluation due to 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.321, 
4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100-5107 (West Supp. 2002)).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the evidenced 
needed to substantiate his claims in a statement of the case 
dated in December 2000 and in a letter dated in April 2001; 
he was also informed of the efforts made by VA to obtain 
required evidence and the evidence expected to be obtained by 
him.  The Board finds that the information provided to the 
veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claims 
and his responsibilities for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and employment evidence 
and by affording him physical examinations.  It appears that 
all known and available medical records relevant to the 
issues on appeal have been obtained and are associated with 
the veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the Board notes that the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claims.  The veteran was afforded the 
opportunity to testify before an RO hearing officer and/or a 
member of the Board, but declined to do so.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more with sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. § 4.16.

The veteran's asthma has been evaluated as 30 percent 
disabling using the criteria of 38 C.F.R. Section 4.97, 
Diagnostic Code 6602; this is the veteran's only service-
connected disability.  Under this diagnostic code, a 100 
percent evaluation is assigned when there is evidence of FEV-
1 less than 40 percent predicted, FEV-1/FVC less than 40 
percent, more than one attack per week with episodes of 
respiratory failure, or required daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications; a 60 percent evaluation is assigned 
when there is evidence of FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids; a 30 percent evaluation 
is assigned when there is evidence of FEV-1 of 56 to 70 
percent predicted, FEV-1/FVC of 56 to 70 percent, daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.

Clinical records associated with the veteran's asthma 
treatment indicate that he has a history of smoking, as well 
as obesity.  He was treated in 1996 by a private physician 
with oral steroids once a day and inhalation bronchodilator 
therapy as needed.  The veteran required emergency treatment 
in February 1996 and June 1996 for acute exacerbations of 
asthma.  

Pulmonary function tests performed in April 1997 resulted in 
an FEV-1 pre-bronchodilator score determined to be 63 percent 
of the predicted value, a post-bronchodilator score 
determined to be 61 percent of the predicted value, and an 
FEV-1/FVC ratio of 76 percent pre-dilation and 69 percent 
post-dilation.  Testing was performed again in December 1997, 
when it was noted that the results were consistent with 
moderate restrictive ventilatory impairment.  The FEV-1 
scores at that time were determined to be 61 percent of the 
predicted value pre-dilation and 57 percent of the predicted 
value post-dilation; the FEV-1/FVC ratio was 75 percent pre-
dilation and 63 percent post-dilation.

Treatment records show continued treatment for wheezing and 
shortness of breath with inhalers and oral medication.  In 
January 2000, pulmonary function tests showed an FEV-1 pre-
bronchodilator score determined to be 61 percent of the 
predicted value, a post-bronchodilator score determined to be 
57 percent of the predicted value, and an FEV-1/FVC ratio of 
75 percent pre-dilation and 63 percent post-dilation.  
Treatment records dated in January 2000 show that the veteran 
had a mild restrictive ventilatory defect secondary to his 
obesity.  In May 2000, the veteran's private treating 
physician reported that the veteran had frequent asthma 
attacks requiring the use of daily inhalation bronchodilator 
therapy as well as oral medication.  He stated, based upon 
the veteran's reports, that the veteran missed work because 
of his asthmatic condition and that he had lost jobs because 
of the disability.

The veteran filed an application for a total disability 
evaluation based on individual unemployment due to his 
asthmatic condition in June 2000.  At that time, the veteran 
reported that he did not work from January 1996 to June 1999, 
but that he had been working full time since June of 1999.  
Employment records were received from the veteran's employer 
in April 2001, which showed that the veteran had been 
employed since June 1999 averaging thirty-nine hours per week 
in the field of floor preparation.  There was no indication 
by the employer that special accommodations were required 
because of disability, that the veteran missed work on a 
regular basis, or that the veteran was not performing 
satisfactorily.  In direct contradiction to this evidence, 
however, the veteran's attorney submitted a statement from a 
private physician whom he had requested to review the 
veteran's claims folder in January 2001.  The physician 
reported that the veteran was unable to obtain or sustain 
gainful employment due to severe asthma.

The veteran presented for treatment in June 2001 complaining 
of daily flares of his asthmatic condition and the continued 
need to use inhalation therapy on a daily basis.  He reported 
that he had not required any recent emergency care, 
hospitalization, or prednisone bursts.  The physician noted 
that the veteran's asthma was poorly controlled with multiple 
daily exacerbations.  He noted that the veteran had 
intermittent abstinence from smoking.  Pulmonary function 
tests performed in June 2001 showed an FEV-1 pre-
bronchodilator score determined to be 52 percent of the 
predicted value, a post-bronchodilator score determined to be 
71 percent of the predicted value, and an FEV-1/FVC ratio of 
75 percent pre-dilation and 80 percent post-dilation.  The 
veteran's private treating physician interpreted this testing 
in September 2001 to show moderate obstructive airway 
disease, noting that the good response to bronchodilation was 
indicative of asthma.  The treating physician also noted that 
the veteran was responding to the medication routine and used 
an inhaler up to six times per day.

Given the evidence as outlined above, the Board finds that 
the veteran has required the use of daily inhalation 
bronchodilator therapy and has maintained at least 56 percent 
of the predicted FEV-1 value as well as at least 56 percent 
of the ratio of FEV-1/FVC on either pre- or post-dilation 
testing.  The veteran's response to dilation therapy is 
indicative of asthma and his request to be evaluated based on 
testing performed without medication would not give an 
accurate assessment of his condition as his daily routine 
includes oral medication as well has inhaled bronchodilators; 
to rate a disability based on circumstances which are not 
consistent with the actual impairment would not be reflective 
of the loss of industrial capacity caused by the disability 
as it is treated regularly with medication.  As such, the 
Board finds that the pulmonary testing outlined above 
accurately reflects the veteran's asthmatic condition from 
1996 to the present and at no time has the veteran met the 
criteria for a disability evaluation higher than 30 percent.  
Specifically, the veteran has not required monthly visits to 
his physician for the treatment of exacerbations or 
intermittent courses of systemic corticosteroids, nor have 
his pulmonary function tests showed a best-case FEV-1 score 
less than 56 percent or a best-case FEV-1/FVC ratio less than 
56 percent.  Consequently, the veteran's request for a higher 
initial evaluation for asthma is denied and the Board finds 
no evidence to support the assignment of staged ratings.

Additionally, the Board finds that the veteran has one 
service-connected disability rated at 30 percent disabling.  
As such, he does not meet the threshold requirements under 38 
C.F.R. Section 4.16 for an evaluation of a total rating 
notwithstanding the fact that he continues to be employed on 
a full-time basis.  Therefore, the Board denies the veteran's 
application for a total rating based on individual 
unemployability.

The Board notes that the VA schedule of ratings will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran filed an application for a total rating 
based on unemployability, he reports that he continues to 
work on a full-time basis and has not identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings.  Specifically, the 
veteran has not required frequent periods of hospitalization 
for his asthma and his employer has not reported that his 
disability interferes with employment.  The Board does not 
doubt that limitation caused by asthma would have an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. 
Section 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.


ORDER

An initial disability evaluation higher than 30 percent for 
asthma is denied.

A total disability evaluation based on individual 
unemployability is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

